DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 

Claim Status
Claims 2-31 are canceled.
Claim 1 is under examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP2014-099707, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Even if it states the same information as the instant application, for the same reasons below that the instant application fails to describe and enable the claim, so too fails the priority document.  Thus, the U.S. effective filing date of claim 1 is set at 05/13/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Simpson (J. Exp. Med., Vol. 210, No. 9, Pg. 1695-1710, published 08/26/2013, previously cited) in view of Moore (US2008/0220000, published 09/11/2008, previously cited), Kufer 

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  The term binding should be added before domain in lines 2-3 for consistency in the claim language.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
After a fresh look at the claim language, and in view of the amendments made, this claim has issues of indefiniteness discussed below.

The claim is further indefinite for recitation of VH of and VL of a sequence identifier. These phrases provide multiple structural interpretations as well.  First, they could require the full length sequence of each identifier.  Second, they could read on truncated VH and VL regions and so not require the full length of the identifiers recited.  Again, the presence of multiple interpretations renders the claims indefinite. 
It is suggested that Applicant considers adding the term molecule after antibody in line 1 and also state the VH and VL comprise the recited sequence identifiers in all instances.

Lastly, all humanized variable regions recited in the claim are indefinite.  These are made at least by moving CDRs from a non-human antibody to a human antibody framework.  However, there are multiple ways to define CDRs, Kabat, IMGT, Chothia, etc.   Therefore, there are multiple interpretations of what structure is persevered from the sequence identifiers in the humanized variants.  The presence of these multiple and very different interpretations renders the claim indefinite.  
The presence of different structural interpretations, in all instances here, leaves the claim scope in question as it is not clear if one, some or all such interpretations are encompassed and so the claims are indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bispecific antibody comprising SEQ ID NO. 28 and 29 as CTLA-4 binding domain and SEQ ID NO. 35 and 36 as CD3 binding domain, does not reasonably provide enablement for similar with just any humanized variants of these two binding domains.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with this claim. 
The breadth of the claim is found in claim 1 drawn a to bispecific antibody that binds CTLA and CD3 and uses SEQ ID NO. 28/29 and SEQ ID NO. 35/36 as the binding domains of each respectively.  However, it is also drawn to similar antibodies with just any humanized variant of each variable region listed above. 
The nature of the invention is a bispecific antibody molecule that binds CTLA-4 and CD3 and so can remove excess Treg cells or tumor cells that express CTLA-4 via T cell crosslinking.
The level of skill of one skilled in this art is high.
The specification discusses humanization.  One such method is moving the CDRs of one antibody to a human framework (0116).  It is also stated that mutation of framework residues may be needed to maintain antigen binding of the humanized antibody (0118).  

Thus, it is clear that the scope of the claims, encompassing any humanized variant of any of the variable regions recited encompasses CDR mutant variants thereof.  These mutations however are not predictably functional.  Such cannot make up the parental CDR set of the sequence identifiers recited and so the breadth of the humanized variants of the claim is not enabled.  This was discussed as a related issue in the first action on the merits dated 04/25/2018 on pages 12-14, all said discussion being incorporated here.  In short, since the claim reads on CDR mutant variants of the binding domains recited, then the bispecific antibody claimed need not comprise six parental CDRs in each binding site.  Thus, the claim is not enabled to its full scope.  Such was shown via the works of Paul and Bendig.  In addition, claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff 79: 1979-1983, 1982, previously cited).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody CDR modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claim is undue experimentation.  Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 (CAFC 1991)).
Taken all together, the claim scope encompasses humanized bispecific antibodies with mutated CDR residues of the variable regions recited.  This is not enabled since it removes the full set of parental CDRs from that part of the claim scope and also allows for use of any CDR variant in either binding domain, which would not predictably function.  Thus, the claim is rejected here.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
As discussed above, claim 1 reads on bispecific antibodies comprising CDR variants of every sequence identifier listed since humanized forms thereof are recited in the claims.  Yet, when one goes to the specification to identify humanized versions of the sequence identifiers of claim 1, they find none.  Thus, even if the CDRs of the variable regions were called out in the specification, no mutated versions of these CDRs are taught.  Therefore, Applicant seeks to represent the genera of humanized versions of the variable regions, which encompass CDR mutant variants, with only a single species of CDR set for each, the CDRs identifiable in the sequence identifiers themselves.  
Written description of antibodies was discussed on pages 23-30 of the action dated 01/23/2019.  All said discussion is incorporated here.  In short, one cannot represent a genus without representative species and a single species is insufficient to satisfy the written description requirement.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to 
A species of CDR set for each variable region cannot represent the entire genus of each humanized variable region since the genus encompasses CDR mutant variants as discussed above in the enablement rejection, said discussion incorporated here.  
Since there is no correlation between structure and function of the humanized binding regions, since the CDR sets differ in each species, and insufficient species are provided to represent each genus of humanized variable region, the claim must fail the written description requirement.  Applicant has not shown possession of the broad genus of humanized variants they recite for each binding domain in the claim.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642